UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the Quarterly Period Ended March 31, 2011. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period fromto Commission File Number 001-32504 TreeHouse Foods, Inc. (Exact name of the registrant as specified in its charter) Delaware 20-2311383 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 2021 Spring Road, Suite 600 Oak Brook, IL (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (708)483-1300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Number of shares of Common Stock, $0.01 par value, outstanding as of April 29, 2011: 35,502,778 Table of Contents Table of Contents Page Part I — Financial Information Item 1 — Financial Statements (Unaudited) 3 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 — Controls and Procedures 31 Report of Independent Registered Public Accounting Firm 32 Part II — Other Information Item 1 — Legal Proceedings 33 Item 1A — Risk Factors 33 Item 6 — Exhibits 33 Signatures 34 -2- Table of Contents Part I — Financial Information Item 1. Financial Statements TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred income taxes Prepaid expenses and other current assets Assets held for sale Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term debt Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies (Note 17) Stockholders’ equity: Preferred stock, par value $0.01 per share, 10,000 shares authorized, none issued — — Common stock, par value $0.01 per share, 90,000 shares authorized, 35,502 and 35,440 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended March 31, (Unaudited) Net sales $ $ Cost of sales Gross profit Operating expenses: Selling and distribution General and administrative Other operating expense (income), net ) Amortization expense Total operating expenses Operating income Other expense (income): Interest expense, net Loss on foreign currency exchange Other income, net ) ) Total other expense Income before income taxes Income taxes Net income $ $ Weighted average common shares: Basic Diluted Net earnings per common share: Basic $ $ Diluted $ $ See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Loss on foreign currency exchange Mark to market adjustment on derivative contracts ) ) Excess tax benefits from stock-based compensation ) ) Stock-based compensation Write-down of tangible assets — Deferred income taxes Curtailment of postretirement benefit obligation — ) Other 31 90 Changes in operating assets and liabilities, net of acquisitions: Receivables ) Inventories ) Prepaid expenses and other assets ) Accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Additions to other intangible assets ) ) Acquisition of business, net of cash acquired ) Proceeds from sale of fixed assets 33 — Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of debt — Borrowings under revolving credit facility Payments under revolving credit facility ) ) Payments on capitalized lease obligations ) ) Proceeds from issuance of common stock, net of expenses — Payment of deferred financing costs — ) Net (payments) proceeds related to stock-based award activities ) Excess tax benefits from stock-based compensation Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Condensed Consolidated Financial Statements. -5- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of and for the three months ended March 31, 2011 (Unaudited) 1. Basis of Presentation The unaudited Condensed Consolidated Financial Statements included herein have been prepared by TreeHouse Foods, Inc. (the “Company,” “we,” “us,” or “our”), pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) applicable to quarterly reporting on Form 10-Q.In our opinion, these statements include all adjustments necessary for a fair presentation of the results of all interim periods reported herein.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted as permitted by such rules and regulations.Certain product sales, as disclosed in Note 20, from prior year, have been reclassified and certain line items on the Condensed Consolidated Statements of Cash Flows for the prior year have been combined to conform to the current period presentation.These reclassifications had no effect on reported net income, total assets, or cash flows.The Condensed Consolidated Financial Statements and related notes should be read in conjunction with the Consolidated Financial Statements and related notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010.Results of operations for interim periods are not necessarily indicative of annual results. The preparation of our Condensed Consolidated Financial Statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires us to use our judgment to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosures of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements, and the reported amounts of net sales and expenses during the reporting period.Actual results could differ from these estimates. A detailed description of the Company’s significant accounting policies can be found in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010. 2. Recent Accounting Pronouncements In December 2010, the FASB issued ASU No. 2010-29, Disclosure of Supplementary Pro Forma Information for Business Combinations to specify that if a company presents comparative financial statements, it should disclose revenue and earnings of the combined entity as though the business combination that occurred during the current period, occurred at the beginning of the comparable prior annual reporting period only.This guidance is effective prospectively for business combinations for which the acquisition date is, on or after the beginning of the first annual reporting period beginning on or after December 15, 2010.We will apply this guidance to business combinations for which the acquisition date is on or after January 1, 2011.It will not have a significant impact on the Company. 3. Facility Closings On February 28, 2011, the Company announced plans to close its pickle plant in Springfield, Missouri.Production will cease in August 2011 and will be transferred to other pickle facilities.Full plant closure is expected to occur by December 2011.For the three months ended March 31, 2011, the Company recorded costs of $2.4 million relating to this closure, which consisted of a fixed asset impairment charge of $2.3 million to reduce the carrying value of the facility to net realizable value and $0.1 million for severance.These costs are included in Other operating expense (income) line in our Condensed Consolidated Statements of Income.Total costs are expected to be approximately $4.8 million. Components of the charges include $3.5 million for asset write-offs and removal of certain manufacturing equipment, $0.9 million in severance and other charges, and $0.4 million in costs to transfer inventory to other manufacturing facilities.The Company estimates that approximately $2.4 million of the charges will be in cash and incurred in 2011.The Company has accrued severance costs of approximately $0.1 million at March 31, 2011. 4. Acquisitions On October 28, 2010, the Company acquired all of the outstanding securities of STSF Holdings, Inc. (“Holdings”) for approximately $180 million in cash (subject to adjustment) plus up to an additional $15 million in cash (“earn out”) if S.T. Specialty Foods, Inc. (“S.T. Foods”) achieved certain earnings targets for the twelve month period ending December 31, 2010.The earnings targets were not met; therefore, no additional payment was required.The acquisition was funded by the Company’s revolving credit facility.S.T. Foods, a wholly owned subsidiary of Holdings, has annual net sales of approximately $100 million and is a manufacturer of private label macaroni and cheese, skillet dinners and other value-added side dishes.The acquisition added additional categories to our product portfolio for the retail grocery channel. -6- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) The Company’s purchase price allocation as set forth in the Company’s Annual Report of Form 10-K for the fiscal year ended December 31, 2010 is preliminary and subject to tax adjustments that are expected to be completed during the third quarter of 2011.There were no adjustments to the purchase price allocation during the first quarter 2011. On March 2, 2010, the Company acquired Sturm Foods, Inc. (“Sturm”), a private label manufacturer of hot cereals and powdered soft drink mixes that serves retail and foodservice customers in the United States with annual sales of approximately $340 million.The acquisition of Sturm has strengthened the Company’s presence in private label dry grocery categories. 5. Inventories March 31, December 31, (In thousands) Raw materials and supplies $ $ Finished goods LIFO reserve ) ) Total $ $ Approximately $65.1 million and $84.8 million of our inventory was accounted for under the LIFO method of accounting at March 31, 2011 and December 31, 2010, respectively. 6. Property, Plant and Equipment March 31, December 31, (In thousands) Land $ $ Buildings and improvements Machinery and equipment Construction in progress Total Less accumulated depreciation ) ) Property, plant and equipment, net $ $ 7. Goodwill and Intangible Assets Changes in the carrying amount of goodwill for the three months ended March 31, 2011 are as follows: North American Food Away Industrial Retail Grocery From Home and Export Total (In thousands) Balance at December 31, 2010 $ Currency exchange adjustment — Purchase price adjustment (9 ) — Balance at March 31, 2011 $ Purchase price adjustments are primarily related to working capital and tax adjustments for the Sturm acquisition.The Company has not incurred any goodwill impairments since its inception. -7- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) The gross carrying amount and accumulated amortization of intangible assets other than goodwill as of March 31, 2011 and December 31, 2010 are as follows: March 31, 2011 December 31, 2010 Gross Net Gross Net Carrying Accumulated Carrying Carrying Accumulated Carrying Amount Amortization Amount Amount Amortization Amount (In thousands) Intangible assets with indefinite lives: Trademarks $ $ — $ $ $ — $ Intangible assets with finite lives: Customer-related ) ) Non-compete agreement ) — ) 33 Trademarks ) ) Formulas/recipes ) ) Computer software ) ) Total $ $ ) $ $ $ ) $ Amortization expense on intangible assets for the three months ended March 31, 2011 and 2010 was $8.0 million and $4.4 million, respectively.Estimated amortization expense on intangible assets for 2011 and the next four years is as follows: (In thousands) 8. Accounts Payable and Accrued Expenses March 31, December 31, (In thousands) Accounts payable $ $ Payroll and benefits Interest and taxes Health insurance, workers’ compensation and other insurance costs Marketing expenses Other accrued liabilities Total $ $ 9. Income Taxes Income tax expense was recorded at an effective rate of 33.8% and 33.7% for the three months ended March 31, 2011 and 2010, respectively.The Company’s effective tax rate is favorably impacted by an intercompany financing structure entered into in conjunction with the E.D. Smith Canadian acquisition. As of March 31, 2011, the Company does not believe that its gross recorded unrecognized tax benefits will materially change within the next 12 months. The Company or one of its subsidiaries files income tax returns in the U.S., Canada and various state jurisdictions.During the quarter ended March 31, 2010, the Company settled with the Internal Revenue Service an audit related to its 2007 federal income tax return.The audit resulted in a small refund to the Company.During the second quarter of 2010, the Canada Revenue Agency (CRA) completed an income tax audit for E.D. Smith’s 2006 and 2007 income tax years.The Company did not incur any material adjustments as a result of the tax audit.The Company has various state tax examinations in process, which are expected to be completed in 2011 or 2012.The outcome of the various state tax examinations is unknown at this time. -8- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 10. Long-Term Debt March 31, December 31, (In thousands) Revolving credit facility $ $ High yield notes Senior notes Tax increment financing and other Total debt outstanding Less current portion ) ) Total long-term debt $ $ Revolving Credit Facility — The Company is party to an unsecured revolving credit facility with an aggregate commitment of $750 million, of which $292.6 million was available as of March 31, 2011.The revolving credit facility matures October 27, 2015.In addition, as of March 31, 2011, there were $9.2 million in letters of credit under the revolving credit facility that were issued but undrawn.Our revolving credit facility contains various financial and other restrictive covenants and requires that the Company maintains certain financial ratios, including a leverage and interest coverage ratio.The Company is in compliance with all applicable covenants as of March 31, 2011.The Company’s average interest rate on debt outstanding under our revolving credit facility at March 31, 2011 was 2.30%. High Yield Notes — On March 2, 2010, the Company completed its offering of $400 million in aggregate principal amount of 7.75% high yield notes due 2018 (the “Notes”).The net proceeds of $391.0 million ($400.0 million notes less underwriting discount of $9.0 million providing an effective interest rate of 8.03%) were used as partial payment in the acquisition of all of the issued and outstanding stock of Sturm.The Notes are guaranteed by the Company’s wholly owned subsidiaries Bay Valley Foods, LLC; EDS Holdings, LLC; Sturm Foods, Inc.; STSF Holdings, Inc. and S.T. Specialty Foods, Inc. and certain other of our subsidiaries that may become guarantors from time to time in accordance with the applicable indenture and may fully, jointly, severally and unconditionally guarantee our payment obligations under any series of debt securities offered.The Indenture provides, among other things, that the Notes will be senior unsecured obligations of the Company.Interest is payable on the Notes on March 1 and September 1 of each year. Senior Notes — The Company maintains a private placement of $100 million in aggregate principal of 6.03% senior notes due September 30, 2013, pursuant to a Note Purchase Agreement among the Company and a group of purchasers.The Note Purchase Agreement contains covenants that will limit the ability of the Company and its subsidiaries to, among other things, merge with other entities, change the nature of the business, create liens, incur additional indebtedness or sell assets.The Note Purchase Agreement also requires the Company to maintain certain financial ratios.The Company is in compliance with the applicable covenants as of March 31, 2011. Swap Agreement — The Company has a $50 million interest rate swap agreement with a termination date of August 19, 2011 with a fixed 2.9% interest rate.Under the terms of the Company’s revolving credit agreement and in conjunction with our credit spread, this will result in an all-in borrowing cost on the swapped principal of $50 million being no more than 4.95% until August 19, 2011.The Company did not apply hedge accounting to this swap. Tax Increment Financing — As part of the acquisition of the soup and infant feeding business in 2006, the Company assumed the payments related to redevelopment bonds pursuant to a Tax Increment Financing Plan.The Company has agreed to make certain payments with respect to the principal amount of the redevelopment bonds through May 2019.As of March 31, 2011, $2.5 million remains outstanding. 11. Earnings Per Share Basic earnings per share is computed by dividing net income by the number of weighted average common shares outstanding during the reporting period.The weighted average number of common shares used in the diluted earnings per share calculation is determined using the treasury stock method and includes the incremental effect related to outstanding options, restricted stock, restricted stock units and performance units. -9- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) In March 2010, the Company issued 2,702,500 shares of common stock in connection with the acquisition of Sturm.For the three months ended March 31, 2010, these shares have been included on a weighted average basis in basic shares outstanding. The following table summarizes the effect of the share-based compensation awards on the weighted average number of shares outstanding used in calculating diluted earnings per share: Three Months Ended March 31, Weighted average common shares outstanding Assumed exercise of stock options (1) Assumed vesting of restricted stock, restricted stock units and performance units (1) Weighted average diluted common shares outstanding Incremental shares from stock options, restricted stock, restricted stock units, and performance units are computed by the treasury stock method.Stock options, restricted stock, restricted stock units, and performance units excluded from our computation of diluted earnings per share because they were anti-dilutive, were 131,090 for the three months ended March 31, 2011 and 94,539 for the three months ended March 31, 2010. 12. Stock-Based Compensation Income before income taxes for the three month periods ended March 31, 2011 and 2010 includes share-based compensation expense of $4.8 million and $3.4 million, respectively.The tax benefit recognized related to the compensation cost of these share-based awards was approximately $1.8 million and $1.3 million for the three month periods ended March 31, 2011 and 2010, respectively. The following table summarizes stock option activity during the three months ended March 31, 2011.Stock options are granted under our long-term incentive plan, and have a three year vesting schedule, which vest one-third on each of the first three anniversaries of the grant date.Stock options expire ten years from the grant date. Weighted Weighted Average Average Remaining Aggregate Employee Director Exercise Contractual Intrinsic Options Options Price Term (yrs) Value Outstanding, December 31, 2010 $ $ Granted — — $ — — — Forfeited — — $ — — — Exercised ) — $ — — Outstanding, March 31, 2011 $ $ Vested/expected to vest, at March 31, 2011 $ $ Exercisable, March 31, 2011 $ $ Compensation costs related to unvested options totaled $2.1 million at March 31, 2011 and will be recognized over the remaining vesting period of the grants, which averages 2.0 years.The Company uses the Black-Scholes option pricing model to value its stock option awards.No stock options were issued during the three months ended March 31, 2011.The aggregate intrinsic value of stock options exercised during the three months ended March 31, 2011was approximately $0.9 million. -10- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) In addition to stock options, the Company also grants restricted stock, restricted stock units and performance unit awards.These awards are granted under our long-term incentive plan.Employee restricted stock and restricted stock unit awards generally vest based on the passage of time.These awards generally vest one-third on each anniversary of the grant date.Director restricted stock units vest over thirteen months.Certain directors have deferred receipt of their awards until their departure from the Board.A complete description of restricted stock and restricted stock unit awards is presented in the Company’s annual report on Form 10-K for the year ended December 31, 2010.The following table summarizes the restricted stock and restricted stock unit activity during the three months ended March 31, 2011: Weighted Weighted Weighted Employee Average Employee Average Director Average Restricted Grant Date Restricted Grant Date Restricted Grant Date Stock Fair Value Stock Units Fair Value Stock Units Fair Value Outstanding, at December 31, 2010 $ $ $ Granted — — $ — $ — Vested ) $ ) $ — — Forfeited ) $ ) $ — — Outstanding, at March 31, 2011 $ $ $ Future compensation costs related to restricted stock and restricted stock units is approximately $12.0 million as of March 31, 2011, and will be recognized on a weighted average basis, over the next 1.7 years.The grant date fair value of the awards granted in 2011 is equal to the Company’s closing stock price on the grant date. Performance unit awards are granted to certain members of management.These awards contain service and performance conditions.For each of the three performance periods, one third of the units will accrue, multiplied by a predefined percentage between 0% and 200%, depending on the achievement of certain operating performance measures.Additionally, for the cumulative performance period, a number of units will accrue, equal to the number of units granted multiplied by a predefined percentage between 0% and 200%, depending on the achievement of certain operating performance measures, less any units previously accrued.Accrued units will be converted to stock or cash, at the discretion of the compensation committee, generally, on the third anniversary of the grant date.The Company intends to settle these awards in stock and has the shares available to do so.The following table summarizes the performance unit activity during the three months ended March 31, 2011: Weighted Average Performance Grant Date Units Fair Value Unvested, at December 31, 2010 $ Granted — $ — Vested — — Forfeited — — Unvested, at March 31, 2011 $ Future compensation cost related to the performance units is estimated to be approximately $3.4 million as of March 31, 2011, and is expected to be recognized over the next 1.7 years. -11- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 13. Comprehensive Income The following table sets forth the components of comprehensive income: Three Months Ended March 31, (In thousands) Net income $ $ Foreign currency translation adjustment Amortization of pension and postretirement prior service costs and net loss, net of tax Curtailment of postretirement plan — Amortization of swap loss, net of tax 40 40 Comprehensive income $ $ The Company expects to amortize $0.7 million of prior service costs and net loss, net of tax and $0.2 million of swap loss, net of tax from other comprehensive income into earnings during 2011. 14. Employee Retirement and Postretirement Benefits Pension, Profit Sharing and Postretirement Benefits — Certain employees and retirees participate in pension and other postretirement benefit plans.Employee benefit plan obligations and expenses included in the Condensed Consolidated Financial Statements are determined based on plan assumptions, employee demographic data, including years of service and compensation, benefits and claims paid, and employer contributions. Effective March 31, 2010, the Company negotiated the transfer of the postretirement union retiree medical plan at the Dixon production facility to the Central States multiemployer plan.The Company transferred its liability to the multiemployer plan and no longer carries a liability for the accumulated benefit obligation of the employees covered under that plan, resulting in a plan curtailment.The curtailment resulted in a gain of $2.4 million, $1.4 million net of tax, which is included in Other operating expense (income), net on the Condensed Consolidated Statements of Income for the three months ended March 31, 2010. Components of net periodic pension expense are as follows: Three Months Ended March 31, (In thousands) Service cost $ $ Interest cost Expected return on plan assets ) ) Amortization of unrecognized net loss Amortization of prior service costs Net periodic pension cost $ $ The Company contributed $0.4 million to the pension plans in the first three months of 2011 and expects to contribute approximately $3.6 million in 2011. -12- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) Components of net periodic postretirement expenses are as follows: Three Months Ended March 31, (In thousands) Service cost $ 9 $ 54 Interest cost 31 49 Amortization of prior service credit ) ) Amortization of unrecognized net loss (2 ) (1 ) Net periodic postretirement cost $ 20 $ 84 The Company expects to contribute approximately $0.2 million to the postretirement health plans during 2011. 15. Other Operating Expense (Income), Net The Company incurred Other operating expense (income), net of $2.7 million and $(2.3) million, for the three months ended March 31, 2011 and 2010, respectively, and consisted of the following: Three Months Ended March 31, (In thousands) Facility closing costs $ $ — Gain on postretirement plan curtailment — ) Other ) 96 Total other operating expense (income), net $ $ ) 16. Supplemental Cash Flow Information Three Months Ended, March 31, (In thousands) Interest paid $ $ Income taxes paid $ $ Accrued purchase of property and equipment $ $ Accrued other intangible assets $ $ Non cash financing activities for the three months ended March 31, 2011 and 2010 include the settlement of 44,949 and 19,120 shares, respectively, of restricted stock and restricted stock units, where shares were withheld to satisfy the minimum statuary tax withholding requirements. 17. Commitments and Contingencies Litigation, Investigations and Audits — The Company is party in the ordinary course of business to certain claims, litigation, audits and investigations.The Company believes that it has established adequate reserves to satisfy any liability that may be incurred in connection with any such currently pending or threatened matters.The settlement of any such currently pending or threatened matters is not expected to have a material adverse impact on our financial position, annual results of operations or cash flows. -13- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 18. Derivative Instruments The Company is exposed to certain risks relating to its ongoing business operations.The primary risks managed by derivative instruments include interest rate risk, foreign currency risk and commodity price risk. Interest rate swaps are entered into to manage interest rate risk associated with the Company’s $750 million revolving credit facility.Interest on our credit facility is variable and use of interest rate swaps establishes a fixed rate over the term of a portion of the facility.The Company’s objective in using an interest rate swap is to establish a fixed interest rate, thereby enabling the Company to predict and manage interest expense and cash flows in a more efficient and effective manner. During 2008, the Company entered into a $200 million long-term interest rate swap agreement with an effective date of November 19, 2008 to lock into a fixed LIBOR interest rate base.Under the terms of the agreement, $200 million in floating rate debt was swapped for a fixed rate of 2.9% interest rate base for a period of 24 months, amortizing to $50 million for an additional nine months at the same 2.9% interest rate.As of March 31, 2011 the swap amount was $50 million.The Company did not apply hedge accounting and recorded the fair value of this instrument on its Condensed Consolidated Balance Sheets.The fair value of the swap at March 31, 2011 and December 31, 2010 was a liability of approximately $0.6 million and $0.9 million, respectively.The Company recorded income of $0.3 million and $0.7 million related to the mark to market adjustment in the three months ended March 31, 2011 and 2010, respectively, within the Other expense (income) line of the Condensed Consolidated Statements of Income. Due to the Company’s operations in Canada, we are exposed to foreign currency risks.The Company enters into foreign currency contracts to manage the risk associated with foreign currency cash flows.The Company’s objective in using foreign currency contracts is to establish a fixed foreign currency exchange rate for certain Canadian raw material purchases that are denominated in U.S. dollars, thereby enabling the Company to manage its foreign currency exchange rate risk.These contracts do not qualify for hedge accounting and changes in their fair value are recorded through the Condensed Consolidated Statements of Income, within the loss on foreign currency exchange line. As of March 31, 2011 and December 31, 2010, we had a liability of approximately $0.6 million and $0.2 million, respectively, for foreign exchange contracts.There were no foreign exchange contracts issued or outstanding as of and for the three months ended March 31, 2010.The Company realized a loss of approximately $0.4 million in the three months ended March 31, 2011. In the second quarter of 2010, the Company entered into a commodity swap contract for 5.4 million pounds of High Density Polyethylene (“HDPE”) to manage the Company’s risk associated with the underlying commodity cost of a significant component used in packaging materials.The objective in using this swap is to establish a fixed commodity cost over the term of the contract. The trade date was June 3, 2010, with an effective date of July 1, 2010 and an expiration date of December 31, 2011.The Company settles 0.3 million pounds on a monthly basis over the term of the contract.The Company did not apply hedge accounting to the commodity swap, and it is recorded at fair value on the Company’s Condensed Consolidated Balance Sheets.As of March 31, 2011 and December 31, 2010, the Company had an asset of approximately $0.6 million and $0.4 million, respectively, associated with the commodity swap contract.For the three months ended March 31, 2011, the Company realized a gain of $0.3 million on this contract which is recorded in the Condensed Consolidated Statement of Income, within the Other expense (income) line. The following table identifies the derivative, its fair value, and location on the Condensed Consolidated Balance Sheet: Fair Value Balance Sheet Location March 31, 2011 December 31, 2010 Liability Derivatives: (In thousands) Interest rate swap Accounts payable and accrued expenses $ $ Foreign exchange contract Accounts payable and accrued expenses $ $ Asset Derivative: Commodity contract Prepaid expenses and other current assets $ -14- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 19. Fair Value of Financial Instruments Cash and cash equivalents and accounts receivable are financial assets with carrying values that approximate fair value.Accounts payable are financial liabilities with carrying values that approximate fair value.As of March 31, 2011, the outstanding balance of the Company’s variable rate debt (revolving credit facility) was $448.2 million, the fair value of which is estimated to be $449.8 million, using a present value technique and market based interest rates and credit spreads.As of March 31, 2011, the carrying value of the Company’s fixed rate senior notes was $100.0 million and fair value was estimated to be $99.4 million based on a present value technique using market based interest rates and credit spreads.The fair value of the Company’s 7.75% high yield notes due 2018, with an outstanding balance of $400.0 million as of March 31, 2011, was estimated at $429.0 million, based on quoted market prices. The fair value of the Company’s interest rate swap agreement, as described in Notes 10 and 18, was a liability of approximately $0.6 million as of March 31, 2011.The fair value of the swap was determined using Level 2 inputs, which are inputs other than quoted prices that are observable for an asset or liability, either directly or indirectly.The fair value is based on a market approach, comparing the fixed rate of 2.9% to the current and forward one month LIBOR rates throughout the term of the swap agreement. The fair value of the Company’s commodity contract as described in Note 18 was an asset of approximately $0.6 million as of March 31, 2011.The fair value of the commodity contract was determined using Level 1 inputs.Level 1 inputs are those inputs where quoted prices in active markets for identical assets or liabilities are available. The fair value of the Company’s foreign exchange contract as described in Note 18 was a liability of $0.6 million as of March 31, 2011, using level 2 inputs, comparing the foreign exchange rate of our contract to the spot rate as of March 31, 2011. 20. Business and Geographic Information and Major Customers The Company manages operations on a company-wide basis, thereby making determinations as to the allocation of resources in total rather than on a segment-level basis.The Company has designated reportable segments based on how management views its business.The Company does not segregate assets between segments for internal reporting.Therefore, asset-related information has not been presented.The reportable segments, as presented below, are consistent with the manner in which the Company reports its results to the Chief Operating Decision maker. The Company evaluates the performance of its segments based on net sales dollars, gross profit and direct operating income (gross profit less freight out, sales commissions and direct selling and marketing expenses).The amounts in the following tables are obtained from reports used by senior management and do not include allocated income taxes.Other expenses not allocated include warehouse start-up costs, unallocated selling and distribution expenses and corporate expenses which consist of general and administrative expenses, amortization expense, other operating (income) expense, interest expense, interest income, foreign currency exchange and other (income) expense.The accounting policies of the Company’s segments are the same as those described in the summary of significant accounting policies set forth in Note 1 to our 2010 Consolidated Financial Statements contained in our Annual Report on Form 10-K. -15- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) Three Months Ended March 31, (In thousands) Net sales to external customers: North American Retail Grocery $ $ Food Away From Home Industrial and Export Total $ $ Direct operating income: North American Retail Grocery $ $ Food Away From Home Industrial and Export Total Unallocated selling and distribution expenses ) ) Unallocated corporate expense ) ) Operating income Other expense Income before income taxes $ $ Geographic Information — The Company had revenues to customers outside of the United States of approximately 12.2% and 13.4% of total consolidated net sales in the three months ended March 31, 2011 and 2010, respectively, with 11.3% and 12.6% going to Canada, respectively. Major Customers — Wal-Mart Stores, Inc. and affiliates accounted for approximately 20.5% and 16.5% of consolidated net sales in the three months ended March 31, 2011 and 2010, respectively.No other customer accounted for more than 10% of our consolidated net sales. Product Information — The following table presents the Company’s net sales by major products for the three months ended March 31, 2011 and 2010.Certain product sales for 2010 have been reclassified to conform to the current period presentation due to enhanced information reporting available with the new SAP software system. Three Months Ended March 31, (In thousands) Products: Non-dairy creamer $ $ Soup and infant feeding Pickles Powdered drinks Salad dressing Mexican and other sauces Hot cereals Dry dinners — Aseptic products Jams Other products Total net sales $ $ -16- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) Guarantor and Non-Guarantor Financial Information On March 2, 2010, the Company issued $400 million 7.75% high yield notes due 2018, which are guaranteed by its wholly owned subsidiaries Bay Valley Foods, LLC; EDS Holdings, LLC; Sturm Foods, Inc.; STSF Holdings, Inc. and S.T. Specialty Foods, Inc. and certain other of our subsidiaries that may become guarantors from time to time in accordance with the applicable indenture and may fully, jointly, severally and unconditionally guarantee our payment obligations under any series of debt securities offered.There are no significant restrictions on the ability of the parent company or any guarantor to obtain funds from its subsidiaries by dividend or loan.The following condensed consolidating financial information presents the results of operations, financial position and cash flows of TreeHouse Foods, Inc., its Guarantor subsidiaries, its non-Guarantor subsidiaries and the eliminations necessary to arrive at the information for the Company on a consolidated basis as of March 31, 2011 and 2010 and for the three months ended March 31, 2011 and 2010.The equity method has been used with respect to investments in subsidiaries.The principal elimination entries eliminate investments in subsidiaries and intercompany balances and transactions. -17- Table of Contents Condensed Supplemental Consolidating Balance Sheet March 31, 2011 (In thousands) Parent Guarantor Non-Guarantor Company Subsidiaries Subsidiaries Eliminations Consolidated Assets Current assets: Cash and cash equivalents $
